DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BROGENET CINOR,
                            Appellant,

                                    v.

              GEOVERA SPECIALTY INSURANCE COMPANY,
                             Appellee.

                              No. 4D19-1275

                              [May 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No. CACE16-
009257.

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellant.

  Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, and Joseph V.
Manzo of Hinshaw & Culbertson, LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.